DETAILED ACTION
In application filed on 07/29/2019, Claims 1-15 are pending. Claims 1-8 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 and 08/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to inventions non-elected without traverse.  Accordingly, claims 9-15 been cancelled.

Response to Arguments
Applicant’s arguments, see Page 7, filed on 01/10/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1-2 and 6-8 have been fully considered and are persuasive. 
Applicant argues:
As revised, claim 1 further clarifies that the first and second marker images are used for detecting the reagent pad and the colorimetric table, the first marker image is detected by using a relationship between a length of the urine test strip and a length of the second marker, and the first marker image is detected by moving a window within the candidate area by using a pixel value within a window of a preset size and a color of the first marker.
As a threshold matter, none of the cited references in the Office Action dated September 24, 2021 does disclose or even suggest these features in the amended claim 1.)
Examiner submits that Applicant’s arguments with respect to Claims 1-2 and 6-8 has been considered and are persuasive.
Therefore, the rejections of Claims 3-5 has been withdrawn by virtue of their dependence of independent Claim 1.

Applicant’s arguments, see Page 7, filed on 01/10/2022, with respect to the 35 U.S.C. §103 rejections on Claims 3-5 have been fully considered and are persuasive. 
Applicant argues:
(Myers merely discloses that the location of the responsive areas 501, 502 are determined by a length information ("a barcode width) of a test information (130) of the test strip. In fact, in Myers, the first and second registration marks 131 from part of the test information region 130 and the responsive areas 501, 502 (a reagent pad and a colorimetric table) are not detected between the first and second registration marks 131.
In contrast, in the amended claim 1, a candidate area for the first marker image within the urine test strip image is determined by using a relationship between a length of the urine test strip and a length of the second marker…Hsiao does not cure these deficiencies. Hsiao merely discloses that "the marks are disposed on a periphery area of the test strip unit and configured to assist the signal processing unit 16 to position and perform image keystone correction when the signal processing unit 16 processes the image signal." See iJ [0033] of Hsiao. In Hsiao, the markers are used to correct the image after detecting the reagent pad and the colorimetric table)
Examiner submits that Applicant’s arguments with respect to Claims 3-5 has been considered and are persuasive.

Reasons for Allowance
Claims 1-8 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-8 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone, in combination disclose, or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 

The closest prior art, Hsiao (US20120189509A1) teaches a method of detecting a urine test strip the method comprising:
receiving input of a urine test strip image (Fig. 2, refs. S2 and S3), the urine test strip image (Para 0036-0037, ‘image 12'’) being a photographed image of a urine test 
detecting a first marker image and a second marker image (Para 0035, refs. 124’; Fig. 2, refs S1-S3) within the urine test strip image (Fig.1; Para 0037, refs. 124’); detecting an area between the first and second marker images within the urine test strip image (Fig.1; Para 0037, refs. 124’; the area is inherently detected); and
detecting a reagent pad (Para 0003, reagent pads of the reacting region’; Para 0005-0008 and 00013; Fig. 1, ref. 120; Fig. 2, refs S1-S3) and a colorimetric table (Fig. 1, 4, refs 1222) in the urine test strip image (Fig. 2, refs. S2 and S3) by matching an area of interest ( Fig. 1,’ area including ref.122 and ref. 120)  with the area (Fig. 2, ref. S3, ‘an image calibration region and a reacting region’) between the first and second marker images (Para 0037, refs. 124’), the area of interest ( Fig. 1,’ area including ref.122 and ref. 120) representing a position ( Fig. 1, ‘as structurally arranged’) of the reagent pad ( Para 0003, reagent pads of the reacting region’; Para 0005-0008 and 00013; Fig. 1, ref. 120) and the colorimetric table ( Fig. 1, 4, refs 1222) in the urine test strip image (Fig. 1, ref. 12’).
wherein the detecting of the first and second marker images comprises:
wherein the first marker comprises at least one marker positioned at a corner on one end of the urine test strip (See Fig. 1), and
wherein the reagent pad and the colorimetric table of the urine test strip are positioned between the first marker and the second marker (See Fig.1).


determining a candidate area for the first marker image within the urine test strip image by using a relationship between a length of the urine test strip and a length of the second marker; and
detecting the first marker image by using a pixel value within a window of a preset size and a color of the first marker while moving the window within the candidate area,
Therefore Claims 1-8 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797